MOJO ORGANICS, INC. 101 Hudson Street Jersey City



 

December 8, 2015

 

Richard Seet

 

Re:Settlement and Release

 

Dear Mr. Seet:

 

Reference is hereby made to that certain Employment Agreement and that certain
Second Amended and Restated Restricted Stock Agreement between Richard Seet
("Seet"), and MOJO Organics, Inc., a Delaware Corporation (the "Company") dated
December 4, 2013 (collectively, the “Agreements”). Pursuant to the Agreements,
among other items, Seet could earn an aggregate amount of 1,165,251 shares of
common stock of the Company in three tranches of 388,417 shares represented by
certificate numbers 497, 498 and 499 upon the Company achieving revenue targets
of $7,500,000, $15,000,000 and $22,500,000 as well as certain business
objectives outlined in the Agreements (the “Seet Shares”). All share amounts
reflect the 10:1 reverse stock split implemented by the Company on April 1,
2013.

 

By executing this letter, the parties agree to (i) terminate the Agreements and
all obligations set forth therein; (ii) Seet shall return certificate numbers
497, 498 and 499 representing the Seet Shares to the Company for cancellation
and Seet shall provide an executed medallion guaranteed stock power and all
other documents that the Company will need to cancel the certificates
representing the Seet Shares; and (iii) the Company will issue to Seet 582,626
shares of restricted common stock (the "Settlement Shares") of the Company which
will be subject to the lock up legend set forth below. The Settlement Shares
shall be issued in four certificates with each certificate representing 145,656
of the Settlement Shares.

 

The execution of this letter agreement will be the full and final settlement of
any past, present or future compensation, whether cash or equity, owed to Seet
under the Agreements and the Agreements between the parties shall be terminated.
In consideration for entering into this letter agreement and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Seet, on his own behalf and on behalf of any entities which are
controlled by Seet, does, hereby release and discharge the Company and each of
its respective officers, directors, affiliates, agents, counsel, employees
vendors, investors, and subsidiaries and their respective administrators,
successors and assigns from any and all actions, causes of action, suits, debts,
sums of money, accounts, reckonings, notes, bonds, warrants, bills, specialties,
covenants, contracts, controversies, agreements, liabilities, obligations,
undertakings, promises, damages, claims, compensation and demands whatsoever, in
law, admiralty or equity which against them or any of them Seet and his
affiliates, executors, administrators, successors and assigns ever had, now have
or may in the future can, shall or may have against the Company and affiliate of
them, for, upon or by reason or any matter, cause or thing whatsoever from the
beginning of the world to the date of this release.

 

Seet agrees that he shall not transfer, offer, pledge, sell, contract to sell,
grant any options for the sale of or otherwise dispose of, directly or
indirectly, any Settlement Shares through the two year anniversary of the
Company generating $5,000,000 in revenue during any 12 month period.
Notwithstanding the foregoing, upon the requirements of Rule 144 being satisfied
these restrictions above shall not apply to the sale by Seet of up to 145,656 of
the Settlement Shares per quarter. All certificates representing the Settlement
Shares upon delivery and any certificates subsequently issued with respect
thereto or in substitution therefor shall bear a legend substantially as
follows, in addition to any legend the Company determines is required pursuant
to any applicable legal requirement including the standard legend required under
the Securities Act of 1933, as amended:

 

"The shares represented by this certificate may not be offered, sold, pledged,
transferred or otherwise disposed of except in accordance with the requirements
of the Securities Act of 1933, as amended, and the other conditions specified in
that certain letter agreement dated as of November 16, 2015 copies of which the
Company will furnish, without charge, to the holder of this certificate upon
written request therefor."

 

The Company, at its discretion, may cause a stop transfer order to be placed
with its transfer agent(s) with respect to the certificates representing the
Settlement Shares upon issuance.

 

We kindly request that Seet execute this letter below indicating that Seet
agrees with the above and acknowledging that Seet (i) is an accredited investor
as such term is defined under Rule 501 under Regulation D of the Securities Act
of 1933, as amended, (ii) is sufficiently experienced in business and financial
matters to evaluate the merits and risks of this transaction, (iii) acknowledges
that acquiring the Settlement Shares involves a high degree of risk, are aware
of the risks and further acknowledges that it can bear the economic risk of the
Settlement Shares including the total loss of the investment and (iv) has
received answers from management regarding all questions relating to the Company
and its acquisition of the Settlement Shares.

 



    Sincerely,           MOJO Organics, Inc.         By: /s/ Glenn Simpson  
Name: Glenn Simpson   Title: Chairman and CEO       AGREED AND ACKNOWLEDGED:    
      /s/ Richard Seet       Richard Seet    

 

